 Case 8:20-cv-01477-CEH-AEP Document 1 Filed 06/29/20 Page 1 of 5 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                   CASE NO. 8:20-cv-01477


UNITED STATES SURETY COMPANY,

              Plaintiff,

v.

SUFFOLK CONSTRUCTION COMPANY,
INC.,

              Defendant.

                                             /

                                        COMPLAINT

       Plaintiff, UNITED STATES SURETY COMPANY (“USSC”) files this complaint

against Defendant, SUFFOLK CONSTRUCTION COMPANY, INC. (“Suffolk”) and alleges as

follows:

                           PARTIES, JURISDICTION, AND VENUE

       1.     This Court has jurisdiction over the parties pursuant to 28 U.S.C. §1332(a)

because USSC and Suffolk are citizens of diverse states.

       2.     USSC is a corporation incorporated in the State of Maryland with its principal

place of business in Timonium, Maryland, making it a citizen of Maryland in accordance with 28

U.S.C. § 1332(c)(1). USSC is licensed to conduct business in Florida.

       3.     Suffolk is a corporation incorporated in the State of Massachusetts with its

principal place of business in Boston, Massachusetts, making it a citizen of Massachusetts in

accordance with 28 U.S.C. § 1332(c)(1). Suffolk is licensed to conduct business in Florida.
 Case 8:20-cv-01477-CEH-AEP Document 1 Filed 06/29/20 Page 2 of 5 PageID 2



        4.      The cause of action alleged herein falls within the jurisdictional limits of the

Court because the amount in controversy, which Suffolk seeks to recover from USSC, exceeds

$75,000.00, exclusive of interest, attorneys’ fees and costs.

        5.      The Court also has jurisdiction over this declaratory judgment action pursuant to

Fed. R. Civ. P. 57 and 28 U.S.C. §2201. An actual and substantial controversy exists between the

parties. USSC seeks a declaration that no bond coverage exists for Suffolk’s alleged losses

claimed against USSC.

        6.      Venue is appropriate in this Court because the project at issue is located within the

Middle District of Florida and in one of the counties within the Tampa Division of this Court.

Venue is also proper in the Tampa Division of this Court pursuant to 28 U.S.C. §1391 because a

substantial part of the events or omissions giving rise to the claim occurred in Sarasota County,

which is within this district.

                                    FACTUAL BACKGROUND

        7.      Suffolk is a general contractor that provides various construction management

services in the State of Florida.

        8.      Suffolk entered into a contract with Main Street Development Company for the

construction of The Jewel, an 18 story, mixed use high-rise condominium tower in Sarasota,

Florida (the “Project”).

        9.      On April 29, 2015, Suffolk and Craig Tile and Flooring, LLC (“Craig Tile”)

entered into a Subcontract Agreement whereby Craig Tile was to perform certain tiling work at

the Project (the “Subcontract”). A true and correct copy of the Subcontract is attached hereto as

Exhibit “A.”

        10.     On June 26, 2015, USSC issued, among other things, a Subcontract Performance

Bond, Bond No. 1001039397, naming Craig Tile as the Principal and Suffolk as the Obligee
                                                  2
 Case 8:20-cv-01477-CEH-AEP Document 1 Filed 06/29/20 Page 3 of 5 PageID 3



related to the Subcontract on the Project (the “Bond”). A true and correct copy of the Bond is

attached hereto as Exhibit “B.”

        11.     Suffolk sent correspondence to Craig Tile and USSC asserting that Craig Tile

failed to perform under its Subcontract.

        12.     In response, Craig Tile sent correspondence to Suffolk and USSC asserting a prior

material breach of the Subcontract by Suffolk.

                           COUNT I: DECLARATORY JUDGMENT

        13.     USSC incorporates and realleges the allegations contained in Paragraphs 1

through 12 as if fully set forth herein.

        14.     The Bond is subject to certain conditions and limitations.

        15.     Among other things, the Bond states that “If the Principal performs the

Subcontract, then this bond shall be null and void; otherwise it shall remain in full force and

effect” [Exhibit A, Bond, p. 2, ¶ 2].

        16.     The Bond also states that, “Whenever the Principal shall be, and is declared by the

Obligee to be in default under the Subcontract, with the Obligee having performed its obligation

in the Subcontract, the Surety may promptly remedy the default, or shall promptly…” [Exhibit

A, Bond, p. 2, ¶ 4].

        17.     USSC asserts that Suffolk is not entitled to recover under the Bond unless it can

prove: (1) Craig Tile did not perform under the Subcontract; (2) Craig Tile is in default under the

Subcontract; (3) Suffolk declared Craig Tile to be in default under the Subcontract; and (4)

Suffolk performed all of its obligations under the Subcontract.

        18.     It is USSC’s position that Craig Tile completed its scope of work under the

Subcontract and is not otherwise in default. Suffolk disagrees with this position.



                                                 3
  Case 8:20-cv-01477-CEH-AEP Document 1 Filed 06/29/20 Page 4 of 5 PageID 4



        19.     Moreover, it is USSC’s position that Suffolk has not performed all of its obligations

under the Subcontract because it failed to pay Craig Tile the principal balance of $490,729.08,

which has been outstanding since April 2016, and breached its obligations under the Subcontract.

Suffolk disagrees with this position.

        20.     Finally, it is USSC’s position that its duties under the Bond are excused due to

Suffolk’s failure to perform its obligations under the Subcontract. Suffolk disagrees with this

position.

        21.     This is a claim for a declaratory judgment brought pursuant to § 86.011, Fla. Stat.

USSC has a dispute with Suffolk and, accordingly is in doubt as to its rights, privileges and

responsibilities under the Bond and requests this Court to declare that it has no liability and, if

otherwise, the liability is reduced by the outstanding unpaid balance of the Subcontract.

        22.     There is a bona fide, actual, present practical need for a declaration on, at least, the

three disagreements between USSC and Suffolk.

        23.     USSC’s rights under the Bond are dependent upon the facts or the law applicable

to the facts.

        24.     Suffolk has, or reasonably may have, an actual, present, adverse, and antagonistic

interest in the subject matter of the litigation.

        25.     The antagonistic and adverse interests are all before the Court.

        26.     The relief USSC seeks is not merely giving of legal advice or the answer to

questions propounded for curiosity.

        27.     USSC has performed, or Suffolk has waived, all conditions precedent to the

bringing of this action.




                                                    4
 Case 8:20-cv-01477-CEH-AEP Document 1 Filed 06/29/20 Page 5 of 5 PageID 5



       WHEREFORE, USSC respectfully requests that the Court grant declaratory judgment in

its favor, declare that USSC has no liability to Suffolk under the Bond, and for such other and

further relief as the Court deems just and appropriate.

       Respectfully submitted this 29th day of June, 2020.



                                                             /s/ Ryan J. Weeks
                                                     E.A. “Seth” Mills, Jr., Esq.
                                                     Florida Bar No. 339652
                                                     smills@mpdlegal.com
                                                     Ryan J. Weeks, Esq.
                                                     Florida Bar No. 57897
                                                     rweeks@mpdlegal.com
                                                     MILLS PASKERT DIVERS
                                                     100 N. Tampa Street, Suite 3700
                                                     Tampa, FL 33602
                                                     Secondary: csoltis@mpdlegal.com
                                                     Telephone: (813) 229-3500
                                                     Facsimile: (813) 229-3502
                                                     Attorneys for Plaintiff, United States Surety
                                                     Company




                                                 5
